In a habeas corpus proceeding seeking vacatur of a parole violation warrant and restoration to parole, petitioner appeals from a judgment of the Supreme Court, Westchester County (Burchell, J.), entered July 7, 1982, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements. (See People ex rel. Mendolia v Superintendent, Green Haven Correctional Facility, 47 NY2d 779; People ex rel. Martinez v New York State Bd. of Parole, 56 NY2d 588.) Titone, J. P., Lazer, Mangano and Niehoff, JJ., concur.